IN THE SUPREME COURT OF THE STATE OF NEVADA


                      JOSHUA EPHRAIM JONES,                                   No. 67976
                      Appellant,
                      vs.
                      THE STATE OF NEVADA,
                      Respondent.
                                                                                    FILED
                                                                                    APR 1 2016


                                              ORDER OF AFFIRMANCE
                                  This is an appeal from a judgment of conviction, pursuant to a
                      jury verdict, of unemployment insurance fraud, conspiracy to unlawfully
                      obtain or increase unemployment benefits, and obtaining money under
                      false pretenses. Eighth Judicial District Court, Clark County; Carolyn
                      Ellsworth, Judge.
                                  Appellant Joshua Jones contends that the evidence presented
                      at trial was insufficient to support the jury's finding of guilt for obtaining
                      money under false pretenses. Jones contends that separate acts may not
                      be aggregated under NRS 205.380 and that the State produced evidence of
                      separate acts involving an aggregate amount that exceeded $650, but not
                      of any individual act that exceeded $650. Our review of the record on
                      appeal, however, reveals sufficient evidence to establish guilt beyond a
                      reasonable doubt as determined by a rational trier of fact.    See Jackson v.
                      Virginia, 443 U.S. 307, 319 (1979); Origel-Candido v. State, 114 Nev. 378,
                      381,956 P.2d 1378, 1380 (1998).
                                  The record shows that Jones discussed his unemployment
                      benefits with his then-girlfriend by phone when he was incarcerated—and
                      thus ineligible to receive unemployment benefits—and directed her to

SUPREME COURT
        OF
     NEVADA


(01 1947A    (41.40
                keep filing his unemployment-benefits claims. She then logged into the
                unemployment-benefits phone system using his social security number
                and PIN on a weekly basis and falsely certified his eligibility to continue
                receiving benefits, received nine weekly payments totaling $1440, and
                used Jones' unemployment-benefits debit card to access this money.
                            The jury could reasonably infer from the evidence presented
                that Jones counseled, encouraged, hired, commanded, induced, or
                otherwise procured another to obtain more than $650 by false pretenses.
                See NRS 205.380(1). As Jones first raises his aggregation argument on
                appeal, we will not consider his claim that the individual payments may
                not be aggregated.   State v. Wade, 105 Nev. 206, 209 n.3, 772 P.2d 1291,
                1293 n.3 (1989); Merica v. State, 87 Nev. 457, 462, 488 P.2d 1161, 1163-64
                (1971). We therefore
                            ORDER the judgment of conviction AFFIRMED.

                                                         e"—

                                                                          6-3             J.
                                                                    as



                                                               Cherry




                                                               Gibbofrs


                cc:   Hon. Carolyn Ellsworth, District Judge
                      Attorney General/Carson City
                      Clark County Public Defender
                      Attorney General/Las Vegas
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A